                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

GREGORY LEIR ROLLINS,

                                                 JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         18-cv-480-jdp
v.

ROBERT W. DOYLE, TAYLOR M. ORICK,
MICHAEL J. JULSON, and ANDREW J.
JEZUIT,

      Defendants.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.

           /s/                                               10/18/2018

           Peter Oppeneer, Clerk of Court                         Date
